Citation Nr: 9904443	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  97-17 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.  

The veteran's claim of entitlement for an increased 
evaluation from a 10 percent rating was initially denied in 
September 1994 RO rating decision.  A June 1995 RO rating 
decision increased the veteran's rating from 10 percent to 20 
percent disabling.  Thereafter, the RO, in an October 1996 
rating decision, continued and confirmed the 20 percent 
rating for the veteran's right ankle disability.  The veteran 
and his representative have continued to claim entitlement to 
an increase evaluation through an October 1996 notice of 
disagreement, a May 1997 substantive appeal and an October 
1997 Written Brief Presentation. 


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  The veteran's right ankle disability is currently 
manifested by daily pain, and the inability to walk or stand 
for prolonged periods of time; it is not productive of 
limitation of motion or functional loss due to pain, 
weakness, and excess fatigability beyond the level of 
impairment contemplated by marked loss of motion of the 
ankle.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
ankle disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5262, 5270, 5271, 5273 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A 
claim that a service-connected disorder has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist the 
veteran with his claim under 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity. Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).


BACKGROUND

The veteran's right ankle disability was initially found to 
be service connected with the Board of Veterans' Appeals 
(Board) decision on May 1993.

X-ray findings during the veteran's May 1994 VA examination 
revealed moderate osteoporosis of the right ankle; no acute 
bony or joint abnormalities or noted changes since a November 
1991 VA examination was seen.

At the April 1995 VA examination, the veteran reported 
recurrent pain of the left foot and ankle.  He stated he used 
a cane because he believed his ankle was unstable.  Physical 
examination disclosed no evidence of injury or deformity.  
Range of motion was five degrees of dorsiflexion and 43 
degrees of plantar flexion.  There was "slight" restriction 
of inversion and eversion, but it was difficult to measure to 
an exact degree.  There was tenderness of palpation over the 
tibiotalar joint.  X-ray findings disclosed no significant 
bony or joint abnormalities or changes since the May 1994 VA 
examination.  The diagnostic impression of the clinical 
examiner was degenerative arthritis of the right ankle with 
limitation of motion.

At the August 1996 VA examination, the physician provided 
findings in accordance with a list of specific information.  
The examiner reported no swelling or deformity of the ankle.  
With respect to findings as to "other impairment of the knee 
or ankle; subluxation or lateral instability; non-union, with 
loose motion, malunion; atrophy," the examiner stated that 
there was laxity of 1+ with right ankle lateral instability 
was demonstrated.  Right ankle dorsiflexion was limited to 5 
degrees; right ankle plantar flexion was limited to 20 
degrees, with definite pain on motion, particularly pain on 
the medial aspect of the joint to palpation.  Hypoesthesia 
involving the anterior aspect of the right ankle was also 
shown.  X-rays demonstrated mild hyperostosis of the right 
ankle joint.  The examiner's diagnoses included mild 
hyperostosis involving the right ankle with limitation of 
motion and lateral instability associated with hypoesthesia 
of the anterior aspect of the right ankle joint.  The 
veteran's use of Motrin and an analgesic ointment, and 
regular VA Clinic follow-up were also noted.  It was noted 
that the veteran reported that despite the treatment, the 
pain in his right ankle continued to recur and had become 
much worse.

In an October 1996 statement, the veteran reported he could 
not walk more than one block without having to stop and rest 
for three to four minutes.  He stated his ankle was unstable 
and he could not walk on uneven ground due to pain and 
instability.  He also had problems going up and down stairs.  

The veteran's June 1997 RO Hearing essentially reflects his 
complaints of paint with prolonged walking or standing; 
reported VA Clinic follow-up treatment.  Transcript at 2-5.

The record also includes VA outpatient treatment reports 
including periods covering October 1994 to May 1996, and May 
1996 to July 1997, most of which reflect notations of the 
veteran's previous ankle treatment and complaints of pain and 
weakness, in addition treatment for disorders not pertaining 
to the veteran's current claim.  Objectively, in July 1996 
the right ankle reportedly has minimal discomfort without 
swelling or tenderness.  

ANALYSIS

As noted in an October 1996 RO rating decision, the veteran's 
service-connected right ankle disorder remained at the 20 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5271 (1998).  The Board notes that the applicable regulations 
contain a number of provisions relating to the ankle joint.  
The veteran's ankle disabilities could have been evaluated 
under the criteria for ankylosis or limitation of motion of 
the ankle or for malunion or an astragalectomy as specified 
in Diagnostic Codes 5262, 5270, 5271, 5272, 5273 and 5274.  
However, for reasons set forth herein, the Board finds that 
the RO has appropriately rated the veteran's right ankle 
disability under Diagnostic Code 5271.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Malunion 
of the tibia and fibula of either lower extremity warrants a 
10 percent evaluation when the disability results in slight 
knee or ankle disability.  A 20 percent evaluation requires 
that the malunion produce moderate knee or ankle disability.  
A 30 percent evaluation requires that the malunion produce 
marked knee or ankle disability.  38 C.F.R. Part 4, 
Diagnostic Code 5262 (1998).  Ankylosis of either ankle 
warrants a 20 percent evaluation if the ankle is fixed in 
plantar flexion at an angle of less than 30 degrees.  A 30 
percent evaluation requires that the ankle be fixed in 
plantar flexion at an angle between 30 degrees and 40 degrees 
or in dorsiflexion at an angle between 0 degrees and 10 
degrees.  38 C.F.R. Part 4, Diagnostic Code 5270 (1998).  
Moderate limitation of motion of either ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion. 38 C.F.R. Part 4, Diagnostic Code 5271 
(1998).  A 10 percent evaluation is warranted for 
superficial, poorly nourished scars with repeated 
ulcerations.  38 C.F.R. Part 4, Diagnostic Code 7803 (1998).  
A 10 percent evaluation is warranted for superficial scars, 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Diagnostic Code 7804 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998).

The Court has also reviewed the method of evaluating 
increased ratings for orthopedic and musculoskeletal 
disorders in recent holdings.  In particular, it has 
addressed the use of several sections of 38 C.F.R. Part 4.  
When a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. §§ 
4.40 and 4.45 (1996) must be considered, and the 
examination(s) upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups." DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

In this case, the Board has reviewed the recent medical 
evidence of record but finds that this evidence does not 
present a basis for an evaluation in excess of 20 percent for 
the veteran's right ankle disorder.  The Board observes that 
the veteran's most recent VA examination of August 1996 
continued to indicate a marked limitation in the veteran's 
range of motion of the right ankle.  See 38 C.F.R. § 4.71, 
Plate II, wherein normal motion of the ankle plantar flexion 
is between 0 and 45 degrees, and normal motion of the ankle 
dorsiflexion is between 0 and 20 degrees.  The Board has also 
considered other symptomatology of the veteran's right ankle, 
to include the VA examiner's notation of definite pain on 
motion, pain on the medial aspect of the joint to palpation, 
with laxity at 1+ with lateral instability of the right ankle 
joint.   Notwithstanding the additional X-ray finding of mild 
hyperostosis involving the right ankle joint, the overall 
findings necessarily lead the Board to conclude that the 
criteria for an evaluation in excess of 20 percent under DC 
5271 is not warranted.  

Here, VA examinations from August 1996, September 1995 and 
May 1994, show no evidence of ankylosis of the ankle in 
plantar flexion at less than 30 degrees (the criteria for a 
20 percent evaluation under Diagnostic Code 5270); ankylosis 
of the subastragalar or tarsal joint in poor weight-bearing 
position (the criteria for a 20 percent evaluation under 
Diagnostic Code 5272); malunion of the os calcis or 
astragalus, with marked deformity (the criteria for a 20 
percent evaluation under Diagnostic Code 5273); or 
astragalectomy (the criteria for a 20 percent evaluation 
under Diagnostic Code 5274).  There is no showing of a 
service-connected malunion of the tibia or fibula. 

The Board also concludes that the RO's October 1996 rating 
decision and subsequent adjudication of the veteran's claim 
have considered whether an increased evaluation could be 
assigned on the basis of functional loss due to subjective 
complaints of pain, weakness, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-
205 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  In this regard, 
the Board must point out that the veteran is currently 
receiving the maximum schedular rating for limitation of 
motion, short of actual ankylosis.  Thus, to the degree that 
pain limits motion, that functional loss is fully recognized 
by the currently assigned evaluation.  Johnston, v. Brown, 10 
Vet. App. 80, 85 (1997) (Where the appellant is already 
receiving the maximum disability rating based upon limitation 
of motion, a remand for consideration of functional loss due 
to pain was not warranted.)  Moreover, the Board notes that 
the objective evidence does not support the subjective 
complaints of functional loss due to weakness or excess 
fatigability or instability beyond that contemplated by the 
currently assigned rating and to a level that would at least 
more closely approximate the level of functional loss present 
with actual ankylosis.  The findings in August 1996 showed 
only one plus laxity, no actual instability, and no weakness.  
There is no showing of incoordination.  The findings on the 
outpatient records in July 1996 disclosed even less objective 
pathology.  Thus, the subjective complaints are not supported 
with respect to a rating in excess of 20 percent. 

Further, in this case, the Board has based its determination 
upon the applicable provisions of the VA's Schedule for 
Rating Disabilities.  A review of the record reveals that the 
RO considered the assignment of an extraschedular evaluation, 
and provided the veteran with notice of the consideration.  
The Board finds that the evidence of record does not present 
such an "exceptional or unusual" disability picture as to 
render impractical the application of the regular rating 
schedule standards and to warrant assignment of an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, there is no indication that the 
veteran's right ankle disorder has markedly interfered with 
earning capacity or employment status beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  During his 
June 1997 RO Hearing, the veteran indicated that his ankle 
disorder created severe discomfort.  However, the veteran has 
not presented any employment records or other documentary 
evidence showing a marked interference with his potential for 
earning capacity generally.  In the absence of such evidence, 
the Board finds that a remand for compliance with the 
procedures for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

Since 20 percent is the maximum schedular evaluation 
available pursuant to Diagnostic Code 5271, the Board has 
considered increased evaluations under other applicable 
Diagnostic Codes.  Again, the Board finds that a rating 
greater than 20 percent for the veteran's right ankle 
disability is not warranted.  In particular, as there is no 
evidence showing that his right ankle disability is 
associated with malunion of tibia and fibula or any other 
significant bone abnormality that is not already contemplated 
by the 20 percent rating, or that the ankle is ankylosed, a 
rating of his disability under Diagnostic Codes 5262 or 5270, 
respectively, is not warranted.  The appellant has also not 
undergone an astragalectomy and he does not have malunion of 
either os calcis or astragalus; therefore, Diagnostic Codes 
5274 and 5273 are also not for application.


ORDER

An evaluation in excess of 20 percent for the veteran's right 
ankle disability is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date, which appears on the face of this decision, constitutes 
the date of mailing and the copy of this decision, which you 
have received, is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  

- 8 -


